DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 1/15/2021.  Claim 1 is currently amended. Claims 19 and 20 are newly added. Claims 1-20 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn. The double patenting rejections in the previous Office Action are maintained.
New grounds of rejection necessitated by Applicant’s amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the current rejection. The lack of a specific ratio of contact resistances has been resolved by the routine optimization argument. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15952493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed relationship of an elongation rate in the surface-side cell being less than an elongation rate of the center-side cell is the same relationship as in the instant claims of a contact resistance in the surface-side cell being more than a contact resistance in the center-side cell. Paragraph 29 of the reference application specification states that “a current collector with a low elongation rate is not easily . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of copending Application No. 15952450 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims an identical stacked battery where the thickness of the current collecting tabs in the surface-side cells is less than the thickness of the current collecting tabs in the center-side cells. This reads on the claimed relationship of a contact resistance in the surface-side cell being more than a contact resistance in the center-side cell. This is because the collecting tabs, which read on the claimed current collectors, on the surface-side cell are less likely to contact one another due to more distance in between them, which means the physical contact resistance between them is greater than in the center-side cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2008/0131759) in view of Masarapu (US 2014/0065464) and Takada (JP 2012/186034 – See English Translation), as evidenced by Hasegawa (US 2018/0316066).
Regarding claim 1, Hosaka teaches a stacked battery (bipolar battery 10 is formed by alternately stacking the bipolar electrode 20 and an electrolyte layer 31, Figure 1A, P 23) comprising: a plurality of cells in a thickness direction (bipolar battery 10, Figure 1A); each of the plurality of cells (individual battery elements 30a, Figure 3, P 30) includes a cathode current collector (the side of collector 21 in contact with the cathode material reads on cathode current collector, Figure 2B, P 23-24), a cathode active material layer (cathode active material layer 22, Figure 2B, P 23-24), a solid electrolyte layer (solid polymer electrolyte layer 31, Figure 2B, P 66), an anode active material layer (anode active material layer 24, Figure 2B, P 23-24), and an anode current collector (the side of collector 21 in contact with the anode material reads on anode current collector, Figure 2B, P 23-24), in this order (Figure 2B); the stacked battery includes a surface-side cell that is located on a surface side of the stacked battery (a cathode terminal electrode 33 of the battery element 30 is provided by the cathode active material layer 22 adjacent to one surface of a first end collector 21e and stacked on the uppermost bipolar electrode 20, Figure 1A, P 24), and a center-side cell that is located on a center side rather than the surface-side cell (Figure 1A); the total cell number included in the stacked battery is 3 or more (P 30:  a plurality of individual battery elements 30a i.e. 2 or more which overlaps the claimed value establishing prima facie obviousness of overlapping ranges with the claimed 3 or more elements noting the art is not limited to the example of 2 depicted). 
While Hosaka mentions electrically connecting a plurality of batteries in parallel and/or series (P 84), Hosaka does not explicitly teach wherein the plurality of cells (individual battery elements 30a) are electrically connected in parallel. 
Additionally, while Hosaka describes contact resistances within the stacked battery, Hosaka does not explicitly teach a contact resistance between the cathode current collector and the anode current collector in the surface-side cell is more than a contact resistance between the cathode current collector and the anode current collector in the center-side cell, wherein the contact resistance pertains 
Masarapu teaches a similar high energy capacity design for lithium ion batteries using high specific capacity anode active compositions and high specific capacity cathode active compositions (Abstract). Masarapu teaches wherein the plurality of cells are electrically connected in parallel (the batteries can comprise a single pair of electrodes or a plurality of pairs of electrodes assembled in parallel, P 70) and for a given electrode area, a larger number of electrode layers can translate into higher battery capacities at the expense of battery weight and dimensions when the individual cells are connected in parallel (P 148).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the stacked battery of Hosaka and make the plurality of cells electrically connected in parallel as taught by Masarapu, in order to create higher battery capacities (Masarapu: P148 and Hosaka P84).
Takada teaches a similar stacked battery with excellent heat dissipation (Abstract). Takada teaches the thickness t1 of the current collector 13 of the inner electrode plate 11 in the stacking direction is larger than the thickness t2 of the current collector 13 of the outermost electrode plate 11 (Paragraph 10 of Page 3). Takada also teaches that this embodiment leads to an increase in heat dissipation (Paragraph 16 of Page 3). The evidentiary reference Hasegawa teaches in Paragraph 46 that the thickness of the current collector is proportional to the elongation rate, such that when the thickness is larger, the elongation rate is higher. The evidentiary reference Hasegawa also teaches in Paragraph 38 that a current collector with a low elongation rate is not easily deformed upon nail 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the stacked battery of modified Hosaka and make the thickness of the current collector on the inner electrode plate be larger than the thickness of the current collector on the outermost electrode plate as taught by Takada, in order to increase heat dissipation. As a result the surface thickness ts > center thickness tc therefore surface elongation rate es < center elongation rate ec which in turn provides Rc1 > Rc2 and a contact resistance relationship Rc1/Rc2 > 1.  The above relationship establishes overlapping range with the claimed relationship and therefore provide prima facie case of obviousness.  Moreover, it would have been obvious through both routine optimization and in an effort to optimize the above art recognized result effective variables to obtain the claimed ratio of contact resistances of 1.5 – 10,000, see MPEP 2144.05.II.A.
Regarding claim 12, modified Hosaka teaches the stacked battery according to claim 1 and a plurality of cells (Hosaka: individual battery elements 30a, Figure 3, P 30; battery element 30 of the bipolar battery 11 in Figure 3 is formed by stacking a plurality of individual battery elements 30a along the stacking direction, P 30; Figure 3 illustrates a 2 cell embodiment). Modified Hosaka does not teach, wherein, when each of the plurality of cells is numbered as 1st cell to Nth cell, in which N ≥ 3, in order along the thickness direction of the stacked battery, the surface-side cell is a cell that belongs to a cell region A including 1st cell to (N/3)th
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the stacked battery with 2 cells of modified Hosaka and include at least 3 cells (when there are 3 cells, the cells are numbered 1st cell to 3rd cell, and the surface-side cell belongs to a cell region A including the 1st cell), because one of ordinary skill in the art would appreciate having at least 3 cells will increase the power/voltage of the battery per the needs of a specific application thereof.
Regarding claim 13, modified Hosaka teaches the stacked battery according to claim 12, wherein the center-side cell is a cell that belongs to a cell region B including ((N/3) + 1)th cell to (2N/3)th cell (with modified Hosaka having at least 3 cells, when there are 3 cells, the center-side cell belongs to a cell region B including the 2nd cell).
Regarding claim 14, modified Hosaka teaches the stacked battery according to claim 13, wherein an average value of the contact resistance in the cell region A is more than an average value of the contact resistance in the cell region B (Takada: The contact resistance between the collectors 21 in the cell region A is more than the contact resistance between the collectors 21 in the cell region B, see reasoning from claim 1).
Regarding claim 15, modified Hosaka teaches the stacked battery according to claim 1 and a plurality of cells (Hosaka: individual battery elements 30a, Figure 3, P 30; battery element 30 of the bipolar battery 11 in Figure 3 is formed by stacking a plurality of individual battery elements 30a along the stacking direction, P 30; Figure 3 illustrates a 2 cell embodiment). Modified Hosaka does not teach, wherein, when each of the plurality of cells is numbered as 1st cell to Nth cell, in which N ≥ 60, in order along the thickness direction of the stacked battery, the surface-side cell is a cell that belongs to a cell region C including 1st cell to 20th cell. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the stacked battery with 2 cells of modified Hosaka and include at least 60 st cell to 60th cell, and the surface-side cell belongs to a cell region C including 1st cell to 20th cell), because one of ordinary skill in the art would appreciate having at least 60 cells will increase the power/voltage of the battery per the needs of a specific application thereof.
Regarding claim 16, modified Hosaka teaches the stacked battery according to claim 15, wherein the center-side cell is a cell that belongs to a cell region D including 21st cell to 40th cell (with modified Hosaka having at least 60 cells, when there are 60 cells, the center-side cells belongs to a cell region D including 21st cell to 40th cell).
Regarding claim 17, modified Hosaka teaches the stacked battery according to claim 16, wherein an average value of the contact resistance in the cell region C is more than an average value of the contact resistance in the cell region D (Takada: The contact resistance between the collectors 21 in the cell region C is more than the contact resistance between the collectors 21 in the cell region D, see reasoning from claim 1).
Regarding claim 18, modified Hosaka teaches the stacked battery according to claim 1. Modified Hosaka does not teach wherein the anode active material layer includes Si or a Si alloy as an anode active material.
Masarapu teaches wherein the anode active material layer includes Si or a Si alloy as an anode active material (Paragraph 10 describes how each negative electrode has an active material comprising a silicon based material. Paragraph 30 describes how negative electrode active materials that use silicon based materials have a large specific capacity relative to graphite, where using improved capacity materials leads to efficient battery architecture and good rate performance of the battery).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the stacked battery of modified Hosaka and make the anode 
Regarding claim 19, modified Hosaka teaches the stacked battery according to claim 1. Modified Hosaka does not explicitly teach wherein the value of Rc1 under pressure of 100 MPa is 0.037 Ω*cm2 or more and 0.277 Ω*cm2 or less. As explained above with respect to claim 1, the combination establishes the required contact resistance relationship.  Moreover in optimizing the thickness, elongation rate and therefore contact resistance of the surface side cell one would appreciate the optimization of the surface side contact resistance as well Rc1 therefore the optimized combination would result in the claimed range.
Regarding claim 20, modified Hosaka teaches the stacked battery according to claim 1, while the performance of the nail penetration test is intended use; it is noted that the evidence relied on (Hasegawa) does in fact use this same test and the combination as a whole teaches the claimed relationship as explained above in claim 1; that is surface thickness ts > center thickness tc therefore surface elongation rate es < center elongation rate ec which in turn provides (surface) Rc1 > Rc2 (center).
Claims 2-3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2008/0131759) in view of Masarapu (US 2014/0065464) and Takada (JP 2012/186034 – See English Translation), as evidenced by Hasegawa (US 2018/0316066), as applied to claim 1 above, and further in view of Matsumura (US 2015/0249265).
Regarding claim 2, modified Hosaka teaches the stacked battery according to claim 1. Modified Hosaka does not teach wherein at least one of the cathode current collector and the anode current collector in the surface-side cell includes, on a surface thereof, an oxide layer.
Matsumura teaches a similar all-solid-state battery that includes a positive electrode layer, a negative electrode layer, and a solid electrolyte layer interposed between the positive electrode layer 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the stacked battery of modified Hosaka and make at least one of the cathode current collector and the anode current collector in the surface-side cell include, on a surface thereof, an oxide layer as taught by Matsumura, in order to draw an electric current from the positive and negative electrode layers with high efficiency.
Regarding claim 3, modified Hosaka teaches the stacked battery according to claim 1, wherein the cathode current collector in the surface-side cell includes, on a surface thereof, a carbon material, and the cathode current collector in the center-side cell includes, on a surface thereof, a carbon material (Hosaka: Paragraph 50 describes how the cathode 23 includes a cathode active material and may include a conductive auxiliary agent impregnated into the cathode. Paragraph 57 describes how the conductive auxiliary agent includes carbon black or graphite. The cathode active material is on the surface of collector 21, so the conductive auxiliary agent reads on being located on a surface of collector 21 in both the surface-side cell and the center-side cell). Modified Hosaka does not teach the carbon material being a first coating layer and a second coating layer.
Matsumura teaches wherein the cathode current collector in the surface-side cell includes, on a surface thereof, a first coating layer containing a carbon material, and the cathode current collector in the center-side cell includes, on a surface thereof, a second coating layer containing a carbon material (Paragraph 57 describes how to draw an electric current from the positive electrode layer 11 and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the stacked battery with cathode current collectors in both the surface-side cell and the center-side cell containing a carbon material of modified Hosaka and add the coating of Matsumura to the current collector, in order to draw an electric current from the positive and negative electrode layers with high efficiency.
Regarding claim 7, modified Hosaka teaches the stacked battery according to claim 1, wherein the anode current collector in the surface-side cell includes, on a surface thereof, a carbon material, and the anode current collector in the center-side cell includes, on a surface thereof, a carbon material (Hosaka: Paragraph 61 describes how the anode 25 includes an anode active material and may include a conductive auxiliary agent, and that other features of the anode are substantially identical as discussed above with respect to the cathode 23. This means the conductive auxiliary agent is impregnated into the anode 25 as was the case with the cathode 23. Paragraph 57 describes how the conductive auxiliary agent includes carbon black or graphite. The anode active material is on the surface of collector 21, so the conductive auxiliary agent reads on being located on a surface of collector 21 in both the surface-side cell and the center-side cell). Modified Hosaka does not teach the carbon material being a third coating layer and a fourth coating layer.
Matsumura teaches wherein the anode current collector in the surface-side cell includes, on a surface thereof, a third coating layer containing a carbon material, and the anode current collector in the center-side cell includes, on a surface thereof, a fourth coating layer containing a carbon material (Paragraph 57 describes how to draw an electric current from the positive electrode layer 11 and the negative electrode layer 12 with high efficiency, by having a current collector layer such as a carbon layer, a metal layer, and an oxide layer formed on each of the positive electrode layer 11 and the negative electrode layer 12. Paragraph 58 describes how the single cell structure described in Paragraph 57 is laminated, and a plurality of laminates each having the single cell structure may be laminated on each other with a current collector interposed therebetween. Therefore both the surface-side cell and the center-side cell include a coating layer containing a carbon material on the cathode current collector).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the stacked battery with anode current collectors in both the surface-side cell and the center-side cell containing a carbon material of modified Hosaka and add the coating of Matsumura to the current collector, in order to draw an electric current from the positive and negative electrode layers with high efficiency.
Regarding claim 11, modified Hosaka teaches the stacked battery according to claim 1, wherein: one of the cathode current collector and the anode current collector in the surface-side cell includes, on a surface thereof, a carbon material, and another does not include, on a surface thereof, a carbon material; and one of the cathode current collector and the anode current collector in the center-side cell includes, on a surface thereof, a carbon material, and another does not include, on a surface thereof, a carbon material in reverse to the surface-side cell (Hosaka: Paragraph 50 describes how the cathode 23 includes a cathode active material and may include a conductive auxiliary agent impregnated into the cathode. Paragraph 61 describes how the anode 25 includes an anode active material and may include a 
Matsumura teaches wherein: one of the cathode current collector and the anode current collector in the surface-side cell includes, on a surface thereof, a coating layer containing a carbon material, and another does not include, on a surface thereof, a coating layer containing a carbon material; and one of the cathode current collector and the anode current collector in the center-side cell includes, on a surface thereof, a coating layer containing a carbon material, and another does not include, on a surface thereof, a coating layer containing a carbon material in reverse to the surface-side cell (Paragraph 57 describes how to draw an electric current from the positive electrode layer 11 and the negative electrode layer 12 with high efficiency, by having a current collector layer such as a carbon layer, a metal layer, and an oxide layer formed on each of the positive electrode layer 11 and the negative electrode layer 12. Paragraph 58 describes how the single cell structure described in Paragraph 57 is laminated, and a plurality of laminates each having the single cell structure may be laminated on each other with a current collector interposed therebetween. Therefore the surface-side cell includes a coating layer containing a carbon material as part of one of the current collector formed on the negative electrode layer or the current collector formed on the positive electrode layer, and the center-side cell includes a coating layer containing a carbon material as part of one of the current collector formed on the negative electrode layer or the current collector formed on the positive electrode layer, in reverse to the surface-side cell).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the stacked battery with cathode and anode current collectors in both the surface-side cell and the center-side cell containing a carbon material of modified Hosaka and add the coating of Matsumura to only one of the cathode or anode current collectors in the surface-side cell, and to only one of the cathode or anode current collectors in the center-side cell, in reverse to the surface-side cell, in order to draw an electric current from the positive and negative electrode layers with high efficiency.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2008/0131759) in view of Masarapu (US 2014/0065464) and Takada (JP 2012/186034 – See English Translation), as evidenced by Hasegawa (US 2018/0316066), and Matsumura (US 2015/0249265), as applied to claims 3 and 7 above, and further in view of Zaghib (US 2011/0068294).
Regarding claim 4, modified Hosaka teaches the stacked battery according to claim 3. Modified Hosaka does not teach wherein a content of the carbon material in the first coating layer is less than a content of the carbon material in the second coating layer.
Zaghib teaches a composite electrode material consisting of a carbon coated complex oxide, fibrous carbon and a binder (Abstract). Zaghib teaches that the content of carbon in a conducting carbon layer is a result effective variable effecting the resistance (the resistance is highest with an electrode having no conducting carbon added and that resistance is lowest with an electrode having the highest content of conducting carbon added, P 79). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of carbon in the carbon coating layer in order to optimize the resistance within the battery, as taught by Zaghib. 
Regarding claim 8, modified Hosaka teaches the stacked battery according to claim 7. Modified Hosaka does not teach wherein a content of the carbon material in the third coating layer is less than a content of the carbon material in the fourth coating layer.
Zaghib teaches that the content of carbon in a conducting carbon layer is a result effective variable effecting the resistance (the resistance is highest with an electrode having no conducting carbon added and that resistance is lowest with an electrode having the highest content of conducting carbon added, P 79). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the content of carbon in the carbon coating layer in order to optimize the resistance within the battery, as taught by Zaghib. 
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2008/0131759) in view of Masarapu (US 2014/0065464) and Takada (JP 2012/186034 – See English Translation), as evidenced by Hasegawa (US 2018/0316066), and Matsumura (US 2015/0249265), as applied to claims 3 and 7 above, and further in view of Lee (US 2015/0380733).
Regarding claim 5, modified Hosaka teaches the stacked battery according to claim 3. Modified Hosaka does not teach wherein a thickness of the first coating layer is more than a thickness of the second coating layer.
Lee teaches a porous silicon-based anode active material (Abstract). Lee teaches that the thickness of carbon in a carbon layer is a result effective variable effecting the resistance (since the thickness of the carbon coating layer may be excessively increased to act as a barrier to the mobility of lithium ions, resistance may increase, P 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of carbon in the carbon coating layer in order to optimize the resistance within the battery, as taught by Lee.
Regarding claim 9, modified Hosaka teaches the stacked battery according to claim 7. Modified Hosaka does not teach wherein a thickness of the third coating layer is more than a thickness of the fourth coating layer.
Lee teaches that the thickness of carbon in a carbon layer is a result effective variable effecting the resistance (since the thickness of the carbon coating layer may be excessively increased to act as a barrier to the mobility of lithium ions, resistance may increase, P 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of carbon in the carbon coating layer in order to optimize the resistance within the battery, as taught by Lee.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2008/0131759) in view of Masarapu (US 2014/0065464) and Takada (JP 2012/186034 – See English Translation), as evidenced by Hasegawa (US 2018/0316066), and Matsumura (US 2015/0249265), as applied to claims 3 and 7 above, and further in view of Chu (US 2014/0178753).
Regarding claim 6, modified Hosaka teaches the stacked battery according to claim 3. Modified Hosaka does not teach wherein, when a proportion of a resistance R200 at 200°C with respect to a resistance R25 at 25°C is R200/R25, the R200/R25 value of the first coating layer is more than the R200/R25 value of the second coating layer. 
Chu teaches a lithium ion battery and an electrode structure that includes a current collecting substrate, an electrode active material layer on the current collecting substrate, and a complex thermo-sensitive coating layer sandwiched in between the current collecting substrate and the electrode active material layer (Abstract). Chu teaches that the temperature in the battery is a result effective variable effecting the resistance (Figure 3 demonstrates how resistance rises with temperature increases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of resistances at different temperatures in order to optimize the resistance within the battery, as taught by Chu.
Regarding claim 10, modified Hosaka teaches the stacked battery according to claim 7. Modified Hosaka does not teach wherein, when a proportion of a resistance R200 at 200°C with respect to a resistance R25 at 25°C is R200/R25, the R200/R25 value of the third coating layer is more than the R200/R25 value of the fourth coating layer. 
Chu teaches that the temperature in the battery is a result effective variable effecting the resistance (Figure 3 demonstrates how resistance rises with temperature increases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of resistances at different temperatures in order to optimize the resistance within the battery, as taught by Chu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 4181                    

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724